Title: From Abigail Smith Adams to John Quincy Adams, 18 July 1816
From: Adams, Abigail Smith
To: Adams, John Quincy




My dear Son
july 18th 1816.


 I have to acknowledge your favours of 23 April No. 86 of the 15 May No 87, and yesterday by mr Bond your Letter of May 20th No 88, and the Review and news paper The Reviews you will charge, as your Father requests, with the other Books which you Send him
I inclose to you a Strip of a newspaper which contains some account of our National Jubilee, an event of more consequence to America, than Royal Marriages, or princely Nuptials can be to Great Britain, and tho not decorated with the Splendour of Royalty. It celebrates the Triumph of Liberty, freedom and independence—We however take an interest in the happiness of our fellow Mortals, and congratulate the Princess Royal in upon an event, which so Seldom occurs in the Rank she fills, that of the feelings, and Sensibility of the Heart, beating in unison with the wishes and interest of a Nation. Nuptial harmony must be a novelty to her, who has not witnessd any, with her Parents, but who has Seen the apple of discord constantly nedling between them.
From the traits given us, of the character of the Prince of Cohurge. he appears a judicious Man, but the trial of his Character, is not yet put to the test—
Our Govr. Brooks is very popular—his competitor is gone to a world, where Rivalry will not excite discord and the people mourn his loss to them, and feel the balm of his tallents, now they are deprived of them.
"Thus blessings Brighten as they take their flight"
The party who adopted Govr: Brooks took him because their was not any chance for any other candidate, they knew he would not blindly adopt their measures—but as Peace has buried the Hatchet, they had but little hopes of embarassing the National Government, but they Still thought, they Should Show that they were not out of power: if they could carry their own candidate—and a Man of a character so fair, so unambitious so conciliatory, would carry with him; the moderate men of both parties—
Mr Otis you See is chosen Senator for congress. some say, his object is a foreign mission—
That the Party who Stile themselves federalists are lessning, I beleive—but what instances of the increase of Trinitarians mr Erving may know of; is more than I can tell—the animosity which was not long since, boiling over, with Religious zeal, and Antitoleration, seems to be giving place to a more candid and quiet Spirit—
The Season of the year, is most uncommon with us. cold and dry beyond any former years, not a month yet. but we have had frost, in June it destroyd our fruit, cut off our corn, and beans, and what remains does not grow. of grass we Shall not have half a crop—it is Still worse, in the eastern part of the State—and the oldest people say they never knew such a Season—
I will write Soon, to mrs Adams and to the Children—and thank her, for her entertaining Letter / we are all well—your affectionate / Mother



A A—




